Name: 2014/68/EU: Council Decision of 28Ã January 2014 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Latvijas Banka
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  monetary economics;  accounting
 Date Published: 2014-02-08

 8.2.2014 EN Official Journal of the European Union L 39/59 COUNCIL DECISION of 28 January 2014 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Latvijas Banka (2014/68/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol (No 4) on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2013/42 of the European Central Bank of 15 November 2013 to the Council of the European Union on the external auditors of the Latvijas Banka (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) Pursuant to Article 1 of Council Decision 2013/387/EU (2), Latvia fulfils the necessary conditions for the adoption of the euro, and the derogation in favour of Latvia referred to in Article 4 of the 2003 Act of Accession (3) is abrogated with effect from 1 January 2014. (3) The Governing Council of the ECB recommended that SIA Ernst & Young Baltic be appointed as the external auditors of the Latvijas Banka for the financial year 2014. (4) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (4) accordingly, HAS ADOPTED THIS DECISION: Article 1 The following paragraph is added to Article 1 of Decision 1999/70/EC: 18. SIA Ernst & Young Baltic are hereby approved as the external auditors of the Latvijas Banka for the financial year 2014.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ C 342, 22.11.2013, p. 1. (2) Council Decision 2013/387/EU of 9 July 2013 on the adoption by Latvia of the euro on 1 January 2014 (OJ L 195, 18.7.2013, p. 24). (3) OJ L 236, 23.9.2003, p. 33. (4) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).